In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-22-00061-CV

CITY OF GAINESVILLE, Appellant               §   On Appeal from the 235th District
                                                 Court

                                             §   of Cooke County (CV20-00300)
V.
                                             §   October 20, 2022

                                             §   Memorandum Opinion by Justice
SUZANNE SHARP, Appellee                          Birdwell

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s ruling. It is ordered that the ruling of the trial court is

affirmed.

       It is further ordered that Appellant City of Gainesville shall pay all costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS

                                         By /s/ Wade Birdwell
                                            Justice Wade Birdwell